DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 22, 23, 25, 26, 27, 29 and 31.
This application is in condition for allowance except for the presence of claims 22, 23, 25, 26, 27 29 and 31 directed to group II non-elected without traverse.  Accordingly, claims 22, 23, 25, 26, 27, 29 and 31 have  been cancelled.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a multi-spectral tomography imaging system comprising a processor in communication with one or more source devices and one or more detectors; wherein the processor is configured to cause a movement in at least one of the one or more source devices, the one or more detectors and ROI such that a radiation beam directed to the ROI for less than 360 degrees of movement of the ROI relative to the one or more source devices and the one or more detectors. Independent claim 1 is allowable for including this patentable feature among other limitations. Dependent claims 2, 4, 7, 9, 11, 12, 14,16, 18, 20 and 21 are allowable for depending on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Bensson (US 2016/0310086 A1) teaches a multi-spectrum CT imaging system with a plurality of x-ray source devices and a plurality of detectors. Paragraph 0064 teaches to scan a patient with one or a plurality of radiation sources such that the scan may include data acquisition over more or less than 360-degrees. However, it is not clear if the processor in the system is configured to control the movement of the radiation sources, detectors and/or ROI in the similar manner as required by the claimed invention. Specifically, the processor in Bensson seems to have no effect on controlling the relative movement between the radiation sources, detectors and ROI.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/DON K WONG/               Primary Examiner, Art Unit 2884